Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 July 31, 2014 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn.: Ms. Karen Rossotto Re: Post-Effective Amendment No. 54 to the Registration Statement on Form N-1A of Treasury Portfolio (the “Fund”), a series of Investors Cash Trust (the “Trust”) (Reg. Nos. 033-34645; 811-06103) Dear Ms. Rossotto, This letter is being submitted on behalf of the Fund in response to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via a telephone call on July 18, 2014 relating to the above-captioned Post-Effective Amendment filed with the SEC on June 2, 2014 (the “Amendment”). The Staff’s comments are restated below followed by the Fund’s responses. 1.Cover Page Comment:Please update the Explanatory Note on the Cover Page to note that the Prospectuses and Statements of Additional Information included with the filing are for classes of the Fund and not “series” of the Trust. Response:The Fund has made the requested change. 2. Expense Information Comment: Please confirm that the expense information will be included in the final Prospectuses filed with the SEC. Response: The Fund confirms that the expense information will be included in the final Prospectuses filed with the SEC. 3.Risk Disclosure Comment: Consider whether any additional adjustments would be appropriate to the risk disclosure included in the Prospectuses in light of the Fund’s change in investment strategy. Response: The Fund has reviewed the risk disclosure in light of the Fund’s investment strategy and made any appropriate changes or clarifications. 4. Regulatory Risk Comment:Given that the SEC will likely vote on money market reform next week, consider what changes may be necessary to the “Regulatory risk” contained in the Prospectuses. Response:The Fund has revised the “Regulatory risk” disclosure in light of the SEC’s recent vote on money market reform. If you have any questions regarding any of the foregoing or require additional information, please call me at (617) 295-3986. Sincerely yours, /s/Scott D. Hogan Scott D. Hogan Director and Counsel cc.John Marten, Vedder Price P.C.
